UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ROC-A-FELLA RECORDS, INC.,                                             :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-CV-5411 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
DAMON DASH,                                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court stated on the record during the telephone conference held on June 22, 2021 that if

Defendant filed an opposition to Plaintiff’s request for a preliminary injunction, the Court may hold

the July 1, 2021 order to show cause hearing in person. Given Defendant’s opposition to injunctive

relief, Dkt. 16, Plaintiff’s motion to adjourn the show cause hearing, Dkt. 17, is denied. Plaintiff’s

request to hold the hearing telephonically, Dkt. 21, is denied without prejudice.

        The hearing is scheduled to take place on July 1, 2021 at 10:00 a.m. in Courtroom 12D of the

Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY 10007. The

Court understands that Plaintiff’s lead counsel “will be traveling and out of town” that day. Dkt. 21.

If Plaintiff’s lead counsel will be out of the Tri-state area and unable to attend the hearing, Plaintiff

may file a letter explaining so and requesting that the Court hold the conference telephonically.

        The Clerk of Court is respectfully directed to terminate the motions pending at Docket

Numbers 17 and 21.

        SO ORDERED.

Dated: June 29, 2021                                       __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
